 

Exhibit 10.5

 



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

THIS AGREEMENT, is made and entered into effective as of the 2nd day of April
2018 by and between Sonabank, a banking corporation organized and existing under
the laws of the State of Virginia, hereinafter referred to as the "Plan
Sponsor", and Joe Shearin, hereinafter referred to as the "Participant".

 

WITNESSETH

 

WHEREAS. it is the consensus of the Board that the Participant's services to the
Plan Sponsor in the past have been of exceptional merit and have constituted an
invaluable contribution to the general welfare of the Plan Sponsor bringing it
to its present status of operating efficiency, and its present position in its
field of activity;

 

WHEREAS, the experience of the Participant, his knowledge of the affairs of the
Plan Sponsor, his reputation and contacts in the industry are so valuable that
assurance of his continued services is essential for the future growth and
profits of the Plan Sponsor and it is in the best interests of the Plan Sponsor
to arrange terms of continued employment for the Participant so as to reasonably
assure his remaining in the Plan Sponsor's employment during his lifetime or
until the age of retirement;

 

WHEREAS, it is the desire of the Plan Sponsor that his services be retained as
herein provided;

 

WHEREAS, the Participant is willing to continue in the employ of the Plan
Sponsor provided the Plan Sponsor agrees to pay to his beneficiaries certain
benefits in accordance with the terms and conditions hereinafter set forth;

 

WHEREAS, the Plan Sponsor intends that the Plan shall at all times be
administered and interpreted in such a manner as to constitute an unfunded
nonqualified deferred compensation plan for tax purposes and for purposes of
Title I of ERISA. This Plan is not intended to qualify for favorable tax
treatment pursuant to IRC Section 401(a) of the Code or any successor section or
statute. This Plan is intended to comply with IRC Section 409A as created under
The American Jobs Creation Act of 2004 (the "Jobs Act of 2004"). It is both
anticipated and expected that the terms and provisions of this Plan may need to
be amended in the future to assure continued compliance. The Plan Sponsor and
the Participant acknowledge that fact and agree to take any and all steps
necessary to operate the Plan in "good faith" based on their current
understanding of the regulations; and

 

NOW THEREFORE; in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained, it is agreed as follows:

 

ARTICLE 1

DEFINITIONS

 

DEFINITION OF TERMS. Certain words and phrases are defined when first used in
later Articles of this Plan. Whenever any words are used herein in the
masculine, they shall be construed as though they were in the feminine in all
cases where they would so apply; and whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply. For the purpose of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

 

 

 

1.1 "Accrued Benefit" shall mean the portion of the Participant's Normal
Retirement Benefit that has accrued as of the applicable date of reference, with
respect to services performed by the Participant beginning on April 2nd, 2018,
as calculated for purposes of Generally Accepted Accounting Principles (GAAP)
and recorded on the books of the Plan Sponsor.

 

1.2 "Applicable Guidance" shall mean, as the context requires, Code §409A and
the Final Treasury Regulations issued thereunder, or other written Treasury or
IRS guidance regarding or affecting Code §409A.

 

1.3 "Beneficiary" shall mean the person or persons, natural or otherwise,
designated in writing by a Participant in accordance with Article 5 before his
death to receive Plan benefits in the event of the Participant's death.

 

1.4 "Board" shall mean the board of director's of the Plan Sponsor, unless
specifically noted otherwise.

 

1.5 "Cause" shall mean any of the following acts or circumstances: (i) willful
destruction by the Participant of property of the Plan Sponsor having a material
value to the Plan Sponsor; (ii) fraud, embezzlement, theft, or comparable
dishonest activity committed by the Participant (excluding acts involving a de
minimis dollar value and not related to the Plan Sponsor); (iii) the
Participant's conviction of or entering a plea of guilty or nolo contendere to
any crime constituting a felony or any misdemeanor involving fraud, dishonesty,
or moral turpitude (excluding acts involving a de minimis dollar value and not
related to the Plan Sponsor); (iv) the Participant's breach, neglect, refusal,
or failure to materially discharge the Participant's duties (other than due to
physical or mental illness) commensurate with the Participant's title and
function or the Participant's failure to comply with the lawful directions of a
senior managing officer of the Plan Sponsor in any such case that is not cured
within fifteen (15) days after the Participant has received written notice
thereof from such senior managing officer; or (v) any willful misconduct by the
Participant which may cause substantial economic or reputation injury to the
Plan Sponsor, including, but not limited to, sexual harassment.

 

1.6 "Change in Control" shall mean the occurrence of a Change in Control event,
within the meaning of Treasury Regulations §1.409A-3(i)(5) and described in any
of subparagraph (a), (b), or (c), (collectively referred to as "Change in
Control Events"), or any combination of the Change in Control Events. To
constitute a Change in Control Event with respect to the Participant or
Beneficiary, the Change in Control Event must relate to: (i) the corporation for
whom the Participant is performing services at the time of the Change in Control
Event; (ii) the corporation that is liable for the payment of the deferred
compensation (or all corporations liable for the payment if more than one
corporation is liable); or (iii) a corporation that is a majority shareholder of
a corporation identified in clause (i) or (ii), or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in clause (i) or
(ii).

 

 2 

 

 

(a) Change in Ownership. A Change in Ownership occurs if a person, or a group of
persons acting together, acquires more than fifty percent (50%) of the stock of
the corporation, measured by voting power or value. Incremental increases in
ownership by a person or group that already owns fifty percent (50%) of the
corporation do not result in a Change of Ownership, as defined in Treasury
Regulations §1.409A-3(i)(5)(v).

 

(b) Change in Effective Control. A Change in Effective Control occurs if, over a
twelve (12) month period: (i) a person or group acquires stock representing
thirty percent (30%) of the voting power of the corporation; or (ii) a majority
of the members of the board of directors of the ultimate parent corporation is
replaced by directors not endorsed by the persons who were members of the board
before the new directors' appointment, as defined in Treasury Regulations
§1.409A-3(i)(5)(vi).

 

(c) Change in Ownership of a Substantial Portion of Corporate Assets. A Change
in Control based on the sale of assets occurs if a person or group acquires
Forty percent (40%) or more of the gross fair market value of the assets of a
corporation over a twelve (12) month period. No change in control results
pursuant to this Article (c) if the assets are transferred to certain entities
controlled directly or indirectly by the shareholders of the transferring
corporation, as defined in Treasury Regulations

 

§1.409A-3(i)(5)(vii).

 

1.7 "Claimant" shall mean a person who believes that he or she is being denied a
benefit to which he or she is entitled hereunder.

 

1.8 "Code" shall mean the Internal Revenue Code of 1986, as amended.

 

1.9 "Disability" The Participant will be deemed to have incurred a Disability if
determined to be totally disabled by the Social Security Administration, or in
accordance with a disability insurance program, provided that the definition of
disability applied under such disability insurance program complies with the
requirements of Treasury Regulation §1.409A-3(i)(4) and authoritative guidance.

 

1.10 "Effective Date" shall mean the date specified on the first page of this
Plan.

 

1.11 "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.12 "Normal Retirement Date" shall mean July 3rd, 2022.

 

1.13 "Normal Retirement Benefit" shall mean an annual benefit payment in the
amount of One Hundred Thirty Four Thousand Four Hundred Six Dollars ($134,406)
for a period of Fifteen (15) years.

 

1.14 "Participant" shall mean Joe Shearin

 

1.15 "Plan" shall mean this Supplemental Executive Retirement Plan Agreement,
all Election Forms, the Trust, (if any), and any other written documents
relevant to the Plan. For purposes of applying Code §409A requirements, this
Plan is a non-account balance plan under Treasury Regulation
§1.409-1(c)(2)(i)(A).

 

 3 

 

 

1.16 "Plan Administrator" or "Administrator" shall be a committee designated by
the Plan Sponsor. If a Participant is part of a group of persons designated as a
committee or Plan Administrator, then the Participant may not participate in any
activity or decision relating solely to his or her individual benefits under
this Plan. Matters solely affecting the applicable Participant will be resolved
by the remaining committee members.

 

1.17 "Plan Sponsor" shall mean the person or entity: (i) receiving the services
of the Participant; and (ii) all persons with whom such person or entity would
be considered a single employer under the parent-subsidiary rules of Code
§414(b) or §414(c).

 

1.18 "Plan Year" shall mean, for the first Plan Year, the period beginning on
the Effective Date of the Plan and ending December 31 of such calendar year, and
thereafter, a twelve (12) month period beginning January 1 of each calendar year
and continuing through December 31 of such calendar year.

 

1.19 "Section 409A" shall mean Section 409A of the Code and the Treasury
Regulations and other Applicable Guidance issued under that Section.

 

1.20 "Separation from Service" shall mean the occurrence of a Participant's
death, retirement, or "other termination of employment" (as defined in Treasury
Regulations §1.409A-1(h)(1)(ii)) with the Plan Sponsor (as defined in Treasury
Regulations §1.409A-1(h)(3)). However, a Separation from Service shall not occur
if the Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Participant retains a right to reemployment with the Plan Sponsor
under an applicable statute or by contract.

 

1.21 "Specified Employee" shall mean that the Participant also satisfies the
definition of a "key employee" as such term is defined in Code §416(i) (without
regard to Section 416(i)(5)). However, the Participant is not a Specified
Employee unless any stock of the Plan Sponsor is publicly traded on an
established securities market or otherwise, as defined in Code §1.897-1(m). If
the Participant is a key employee at any time during the twelve (12) months
ending on the identification date (see below), the Participant is a Specified
Employee for the twelve (12) month period commencing on the first day of the
fourth month following the identification date. For purposes of this Article,
the identification date is December 31. The determination of the Participant as
a Specified Employee shall be made by the Administrator in accordance with IRC
Section 416(i), the "specified employee" requirements of Section 409A, and
Treasury Regulations.

 

1.22 "Taxable Year" shall mean the twelve (12) consecutive month period ending
each December 31.

 

1.23 "Treasury Regulations" shall mean regulations promulgated by the Internal
Revenue Service for the U.S. Department of the Treasury, as they may be amended
from time to time.

 

1.24 "Trust" shall mean one or more trusts that may be established in accordance
with the terms of this Plan.

 

 4 

 

 

ARTICLE 2

SELECTION, ENROLLMENT, ELIGIBILITY

 

2.1 Selection by Plan Sponsor. Participation in the Plan shall be limited to Joe
Shearin, a member of a select group of management or highly compensated
employees of the Plan Sponsor, as determined by the Plan Sponsor in its sole and
absolute discretion.

 

2.2 Re-Employment. If a Participant who incurs a Separation from Service is
subsequently re-employed, he or she may, at the sole and absolute discretion of
the Plan Administrator, become a Participant in accordance with the provisions
of the Plan.

 

2.3 Eligibility; Commencement of Participation. Provided that has met all
enrollment requirements set forth in the Plan and required by the Plan
Administrator, the Participant shall continue participation in the Plan on the
date the Plan is executed by the Plan Sponsor and the Participant.

 

2.4 Termination of Participation. If the Plan Administrator determines in good
faith that a Participant no longer qualifies as a member of a select group of
management or highly compensated employees, as membership in such group is
determined in accordance with Section 201(2), 301(a)(3) and 401(a)(1) of ERISA,
the Plan Administrator shall cease further benefit accruals hereunder.

 

ARTICLE 3

BENEFITS

 

3.1 Normal Retirement Benefit. If the Participant remains in the service of the
Plan Sponsor until reaching his Normal Retirement Date, the Participant shall be
entitled to his Normal Retirement Benefit. The annual installments shall
commence to be paid on the on the first day of the second month following the
Participant's Separation from Service. Notwithstanding the foregoing, in the
event that the Participant is determined by the Plan Administrator to be a
Specified Employee, the first benefit payment shall be paid on the first day of
the seventh month following Separation from Service.

 

3.2 Death Prior to Commencement of Benefit Payments. In the event the
Participant should die while actively employed by the Plan Sponsor at any time
after the date of this Plan but PRIOR to his Normal Retirement Date, the Plan
Sponsor will pay the Accrued Benefit in fifteen (15) equal annual installments
to the Participant's Beneficiary. The payments shall commence to be paid on the
first day of the second month following the month in which the Participant dies.

 

In the event the Participant should die while actively employed by the Plan
Sponsor at any time after the date of this Plan but AFTER his Normal Retirement
Date, the Plan Sponsor will pay the Accrued Benefit in fifteen (15) equal annual
installments to the Participant's Beneficiary. The payments shall commence to be
paid on the first day of the second month following the month in which the
Participant dies.

 

3.3 Death Subsequent to Commencement of Benefit Payments. In the event the
Participant dies while receiving payments, but prior to receiving the fifteen
(15) annual installment payments due and owing hereunder, the unpaid balance of
the payments shall continue to be paid to the Participant's Beneficiary for the
balance of the fifteen (15) annual installments.

 

 5 

 

 

3.4 Disability Benefit. In the event the Participant becomes Disabled prior to
age 65, and prior to the date the Participant dies, or experiences a Separation
from Service, and prior to a Change in Control, the Participant shall be
entitled to receive his Accrued Benefit, calculated as of the date of
determination of Disability. Such benefit shall commence to be paid on the first
day of the month following the Participant's sixty-fifth (65th) birthday or
death (whichever occurs first), and shall be paid in fifteen (15) equal annual
installments. In the event the Participant is disabled after age 65 while still
actively employed, the Accrued Benefit shall commence to be paid on the first
day of the month following the Participant's Disability in fifteen (15) equal
annual installments, and should the Participant die after starting to receive
annual installments any remaining unpaid annual installment payments shall
continue to be paid annually to the Participant’s Beneficiary.

 

3.5 Separation from Service Benefit. If the Participant experiences a Separation
from Service prior to Normal Retirement Date, death, Disability, or as described
in the second paragraph of Section 3.6, then the Participant shall be entitled
to a benefit equal to the Accrued Benefit, calculated as of the date of
Separation from Service. Such benefit shall commence to be paid on the first day
of the second month following the month in which the Participant achieves Normal
Retirement Date or dies (whichever occurs first), and shall be paid in fifteen
(15) equal annual installments. Notwithstanding the foregoing, in the event that
the Participant is determined by the Plan Administrator to be a Specified
Employee, the first benefit payment shall be paid on the later of (i) the first
day of the second month following the month in which the Participant achieves
Normal Retirement Date or (ii) the first day of the seventh month following
Separation from Service (except in the case of a Separation from Service due to
death).

 

3.6 Change in Control Benefit. In the event there is a Change in Control prior
to the Participant's Normal Retirement Date, and prior to the date the
Participant dies, becomes Disabled or experiences a Separation from Service, the
Participant shall become 100% vested in his Normal Retirement Benefit. Subject
to the paragraph below, the Participant's Normal Retirement Benefit shall
commence to be paid on the first day of the second month following the month in
which the Participant attains Normal Retirement Date or dies, whichever is first
to occur.

 

Notwithstanding the preceding, if the Participant experiences a Separation from
Service within 24 months following the Change in Control, the following
provisions apply. The Participant's Normal Retirement Benefit shall commence to
be paid on the first day of the second month following the Participant's
Separation from Service (or, if the Participant is a Specified Employee, on the
first day of the seventh month following the Participant's Separation from
Service). In lieu of receiving the Normal Retirement Benefit in fifteen (15)
annual installments, the Participant may elect to receive the Normal Retirement
Benefit pursuant to this Section 3.6 in the form of (i) a lump sum, (ii) equal
annual installments over two (2) years, or (iii) equal annual installments over
five (5) years. Any election by the Participant pursuant to this Section 3.6
must be submitted to the Plan Sponsor by the date the Participant initially
becomes eligible to participate in the Plan.

 

3.7 Termination for Cause. Notwithstanding anything in this Plan to the
contrary, if the Plan Sponsor terminates the Participant's employment for
"Cause", then the Participant shall not be entitled to any benefits under the
terms of this Plan.

 

 6 

 

 

3.8 Prohibition on Acceleration of Payments. Notwithstanding anything in this
Plan to the contrary, neither the Plan Sponsor nor a Participant may accelerate
the time or schedule of any payment or amount scheduled to be paid under this
Plan, except that the Plan Sponsor, in its discretion, may accelerate payments
as permitted by Treasury Regulations §1.409A-3(j)(4). The Plan Sponsor shall
deny any change made to an election if the Plan Sponsor determines that the
change violates the requirements of authoritative guidance.

 

3.9 Subsequent Changes in the Time or Form of Payment. If permitted by the Plan
Sponsor, a Participant may elect to change the time or form of payments
(collectively, "payment elections"), provided the following conditions are met:

 

(i) Such change will not take effect until at least twelve (12) months after the
date on which the new payment election is made and approved by the Plan
Administrator;

 

(ii) If the change of payment election relates to a payment based on Separation
from Service, or if the payment is at a specified time or pursuant to a fixed
schedule, the change of payment election must result in payment being deferred
for a period of not less than five (5) years from the date such payment would
otherwise have been paid (or in the case of a life annuity or installment
payments, which are treated as a single payment, five (5) years from the date
the first amount was scheduled to be paid);

 

(iii) If the change of payment election relates to a payment at a specified time
or pursuant to a fixed schedule, the Participant or Plan Sponsor must make the
change of payment election not less than twelve (12) months before the date the
payment is scheduled to be paid (or in the case of a life annuity or installment
payments, which are treated as a single payment, twelve (12) months before the
date the first amount was scheduled to be paid).

 

3.10 Delay in Payment by Plan Sponsor.

 

(a) A payment may be delayed to a date after the designated payment date under
any of the circumstances described below, and the provision will not fail to
meet the requirements of establishing a permissible payment event. The delay in
the payment will not constitute a subsequent deferral election, so long as the
Plan Sponsor treats all payments to similarly situated Participants on a
reasonably consistent basis.

 

(i) Payments subject to Section 162(m). A payment may be delayed to the extent
that the Plan Sponsor reasonably anticipates that if the payment were made as
scheduled, the Plan Sponsor's deduction with respect to such payment would not
be permitted due to the application of Code §162(m). If a payment is delayed,
such payment must be made either:

 

(1) during the Participant's first Taxable Year in which the Plan Sponsor
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Code §162(m) or,

 

 7 

 

 

(2) during the period beginning with the date of the Participant's Separation
from Service and ending on the later of the last day of the Taxable Year of the
Plan Sponsor in which the Participant separates from service or the 15th day of
the third month following the Participant's Separation from Service. Where any
scheduled payment to a specific Participant in the Plan Sponsor's Taxable Year
is delayed in accordance with this Article, the delay in payment will be treated
as a subsequent deferral election unless all scheduled payments to the
Participant that could be delayed in accordance with this Article are also
delayed. Where the payment is delayed to a date on or after the Participant's
Separation from Service, the payment will be considered a payment upon a
Separation from Service for purposes of the rules under Treasury Regulations
§1.409A-3(i)(2) (payments to specified employees upon a separation from service)
and, the 6 month delay rule will apply for Specified Employees.

 

(ii) Payments that would violate Federal securities laws or other applicable
law. A payment may be delayed where the Plan Sponsor reasonably anticipates that
the making of the payment will violate Federal securities laws or other
applicable law provided that the payment is made at the earliest date at which
the Plan Sponsor reasonably anticipates that the making of the payment will not
cause such violation. The making of a payment that would cause inclusion in
gross income or the application of any penalty provision or other provision of
the Internal Revenue Code is not treated as a violation of applicable law.

 

(iii) Other events and conditions. The Plan Sponsor may delay a payment upon
such other events and conditions as the Commissioner of the IRS may prescribe.

 

(b) Treatment of Payment as Made on Designated Payment Date. Each payment under
this Plan is deemed made on the required payment date even if the payment is
made after such date, provided the payment is made by the latest of: (i) the end
of the calendar year in which the payment is due; (ii) the 15th day of the third
calendar month following the payment due date; (iii) in case the Plan Sponsor
cannot calculate the payment amount on account of administrative impracticality
which is beyond the Participant's control (or the control of the Participant's
estate), in the first calendar year in which payment is practicable; (iv) in the
case where the payment would jeopardize the ability of the Plan Sponsor to
continue as a going concern, in the first calendar year in which the making of
the payment would not have such effect.

 

3.11 Unsecured General Creditor Status of Participant:

 

(a) Payment to the Participant or any Beneficiary hereunder shall be made from
assets which shall continue, for all purposes, to be part of the general,
unrestricted assets of the Plan Sponsor and no person shall have any interest in
any such asset by virtue of any provision of this Plan. The Plan Sponsor's
obligation hereunder shall be an unfunded and unsecured promise to pay money in
the future. To the extent that any person acquires a right to receive payments
from the Plan Sponsor under the provisions hereof, such right shall be no
greater than the right of any unsecured general creditor of the Plan Sponsor and
no such person shall have or acquire any legal or equitable right, interest, or
claim in or to any property or assets of the Plan Sponsor.

 

 8 

 

 

(b) In the event that the Plan Sponsor purchases an insurance policy or policies
insuring the life of a Participant or employee, to allow the Plan Sponsor to
recover or meet the cost of providing benefits, in whole or in part, hereunder,
no Participant or Beneficiary shall have any rights whatsoever in said policy or
the proceeds therefrom. The Plan Sponsor or the Trustee of the Trust (if any)
shall be the primary owner and beneficiary of any such insurance policy or
property and shall possess and may exercise all incidents of ownership therein.
No insurance policy with regard to any director, "highly compensated employee",
or "highly compensated individual" as defined in IRS Section 101(j) shall be
acquired before satisfying the Section 101(j) "Notice and Consent" requirements.

 

(c) In the event that the Plan Sponsor purchases an insurance policy or policies
on the life of a Participant as provided for above, then all of such policies
shall be subject to the claims of the creditors of the Plan Sponsor.

 

(d) If the Plan Sponsor chooses to obtain insurance on the life of a Participant
in connection with its obligations under this Plan, the Participant hereby
agrees to take such physical examinations and to truthfully and completely
supply such information as may be required by the Plan Sponsor or the insurance
company designated by the Plan Sponsor.

 

3.12 Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Plan Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Plan Sponsor
and the Plan Administrator from further liability on account thereof.

 

3.13 Excise Tax Limitation. In the event that any payment or benefit (within the
meaning of Code §280G(b)(2) of the Code) to the Participant or for the
Participant’s benefit paid or payable or distributed or distributable
(including, but not limited to, the acceleration of the time for the vesting or
payment of such benefit or payment) pursuant to the terms of this Plan or
otherwise in connection with, or arising out of, the Participant’s employment
with the Plan Sponsor or any of its affiliates or a Change in Control within the
meaning of Code §280G of the Code (a "Payment" or "Payments"), would be subject
to the excise tax imposed by Code §4999 of the Code (the "Excise Tax"), then the
Payments shall be increased in an amount necessary to provide for the payment of
the excise tax imposed by Code § 4999 (the "Section 4999 Limit"). Any payment
made to the Participant under this Section 3.13 shall be made no later than the
end of the calendar year following the calendar year in which the Participant
remits the related taxes.

 

ARTICLE 4

VESTING AND TAXES

 

4.1 Vesting. The Participant shall be vested at all times in his Accrued
Benefit. Upon attainment of Normal Retirement Date, the Participant shall be One
Hundred (100%) percent vested in his Normal Retirement Benefit.

 

4.2 Acceleration of Vesting. If, prior to the Participant's Normal Retirement
Date, and prior to the date the Participant dies, becomes Disabled or
experiences a Separation from Service, there is a Change in Control of the Plan
Sponsor, then the Participant shall be One Hundred (100%) percent vested in his
Normal Retirement Benefit.

 

 9 

 

 

4.3 FICA, Withholding and Other Taxes:

 

(a) When a Participant becomes vested in a portion of his Normal Retirement
Benefit, the Plan Sponsor shall withhold from the Participant's cash
compensation in a manner determined in the sole discretion of the Plan Sponsor,
the Participant's share of FICA and other employment taxes on such vested Normal
Retirement Benefit.

 

(b) Distributions. The Plan Sponsor, or trustee of the Trust, shall withhold
from any payments made to a Participant or Beneficiary under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Plan Sponsor in a manner determined in the sole discretion of
the Plan Sponsor or the trustee of the Trust in compliance with applicable tax
withholding requirements.

 

ARTICLE 5

BENEFICIARY DESIGNATION

 

5.1 Designation of Beneficiaries.

 

(a) The Participant may designate any person or persons (who may be named
contingently or successively) to receive any benefits payable under the Plan
upon the Participant's death, and the designation may be changed from time to
time by the Participant by filing a new designation. Each designation will
revoke all prior designations by the Participant and shall be in the form
prescribed by the Administrator, and shall be effective only when filed in
writing with the Administrator during the Participant's lifetime.

 

(b) In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Plan Sponsor shall pay the benefit payment to the
Participant's spouse, if then living, and if the spouse is not then living to
the Participant's then living descendants, if any, per stirpes, and if there are
no living descendants, to the Participant's estate. In determining the existence
or identity of anyone entitled to a benefit payment, the Plan Sponsor may rely
conclusively upon information supplied by the Participant's personal
representative, executor, or administrator.

 

(c) If a question arises as to the existence or identity of anyone entitled to
receive a death benefit payment under the Plan, or if a dispute arises with
respect to any death benefit payment under the Plan, the Plan Sponsor may
distribute the payment to the Participant's estate without liability for any tax
or other consequences, or may take any other action which the Plan Sponsor deems
to be appropriate.

 

5.2 Information to be Furnished by Participants and Beneficiaries; Inability to
Locate Participants or Beneficiaries. Any communication, statement, or notice
addressed to the Participant or to a Beneficiary at his or her last post office
address as shown on the Plan Sponsor's records shall be binding on the
Participant or Beneficiary for all purposes of this Plan. The Plan Sponsor shall
not be obligated to search for any Participant or Beneficiary beyond the sending
of a registered letter to the last known address.

 

 10 

 

 

ARTICLE 6

ADMINISTRATION

 

6.1 Administrator Duties. The Administrator shall be responsible for the
management, operation, and administration of the Plan. The Administrator shall
act at meetings by affirmative vote of a majority of its members. Any action
permitted to be taken at a meeting may be taken without a meeting if, prior to
such action, a unanimous written consent to the action is signed by all members
and such written consent is filed with the minutes of the proceedings of the
Administrator, provided, however that no member may vote or act upon any matter
which relates to his or her status as a Participant. The chair, or any other
member or members of the Administrator designated by the chair, may execute any
certificate or other written direction on behalf of the Administrator. When
making a determination or calculation, the Administrator shall be entitled to
rely on information furnished by the Participant or the Plan Sponsor. No
provision of this Plan shall be construed as imposing on the Administrator any
fiduciary duty under ERISA or other law, or any duty similar to any fiduciary
duty under ERISA or other law.

 

6.2 Administrator Authority. The Administrator shall enforce this Plan in
accordance with its terms, shall be charged with the general administration of
this Plan, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the following:

 

(a) To construe and interpret the terms and provisions of this Plan;

 

(b) To compute and certify the amount and kind of benefits payable to the
Participant and their Beneficiaries; to determine the time and manner in which
such benefits are paid; and to determine the amount of any withholding taxes to
be deducted;

 

(c) To maintain all records that may be necessary for the administration of this
Plan;

 

(d) To provide for the disclosure of all information and the filing or provision
of all reports and statements to the Participant, Beneficiaries, and
governmental agencies as shall be required by law;

 

(e) To make and publish such rules for the regulation of this Plan and
procedures for the administration of this Plan as are not inconsistent with the
terms hereof;

 

(f) To administer this Plan's claims procedures;

 

(g) To approve election forms and procedures for use under this Plan; and

 

(h) To appoint a plan record keeper or any other agent, and to delegate to them
such powers and duties in connection with the administration of this Plan as the
Administrator may from time to time prescribe.

 

6.3 Binding Effect of Decision. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation, and application of this Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in this Plan.

 

 11 

 

 

6.4 Compensation, Expenses, and Indemnity. The Administrator shall serve without
compensation for services rendered hereunder. The Administrator is authorized at
the expense of the Plan Sponsor to employ such legal counsel and/or Plan record
keeper as it may deem advisable to assist in the performance of its duties
hereunder. Expense and fees in connection with the administration of this Plan
shall be paid by the Plan Sponsor.

 

6.5 Plan Sponsor Information. To enable the Administrator to perform its
functions, the Plan Sponsor shall supply full and timely information to the
Administrator, on all matters relating to the compensation of the Participant,
the date and circumstances of the Disability, death, or Separation from Service
of the Participant, and such other pertinent information as the Administrator
may reasonably require.

 

6.6 Periodic Statements. Under procedures established by the Administrator,
Participant shall be provided a statement of his Accrued Benefit on an annual
basis.

 

ARTICLE 7

CLAIMS PROCEDURE

 

7.1 Claims Procedures. This Section 7.1 is based on final regulations issued by
the Department of Labor and published in the Federal Register on November 21,
2000 and codified at section 2560.503-1 of the Department of Labor Regulations.
If any provision of this Section 7.1 conflicts with the requirements of those
regulations, the requirements of those regulations will prevail.

 

(a) Initial Claim. A Participant or Beneficiary who believes he or she is
entitled to any Benefit (a "Claimant") under this Plan may file a claim with the
Administrator. The Administrator will review the claim itself or appoint another
individual or entity to review the claim.

 

The Claimant will be notified within ninety (90) days after the claim is filed
whether the claim is allowed or denied, unless the Claimant receives written
notice from the Administrator or appointee of the Administrator before the end
of the ninety (90) day period stating that special circumstances require an
extension of the time for decision, such extension not to extend beyond the day
which is one hundred eighty (180) days after the day the claim is filed.

 

If the Plan Administrator denies a claim, it must provide to the Claimant, in
writing or by electronic communication:

 

(i) The specific reasons for the denial;

 

(ii) A reference to the Plan provision or insurance contract provision upon
which the denial is based;

 

(iii) A description of any additional information or material that the Claimant
must provide in order to perfect the claim;

 

(iv) An explanation of why such additional material or information is necessary;

 

v) Notice that the Claimant has a right to request a review of the claim denial
and information on the steps to be taken if the Claimant wishes to request a
review of the claim denial; and

 

 12 

 

 

(vi) A statement of the participant's right to bring a civil action under ERISA
section 502(a) following a denial on review of the initial denial.

 

(b) Review Procedures. A request for review of a denied claim must be made in
writing to the Plan Administrator within sixty (60) days after receiving notice
of denial. The decision upon review will be made within sixty (60) days after
the Plan Administrator's receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than one hundred twenty (120) days after
receipt of a request for review. A notice of such an extension must be provided
to the Claimant within the initial sixty (60) day period and must explain the
special circumstances and provide an expected date of decision.

 

The reviewer will afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Plan Administrator. The reviewer will take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.

 

Upon completion of its review of an adverse initial claim determination, the
Plan Administrator will give the Claimant, in writing or by electronic
notification, a notice containing:

 

(i) its decision;

 

(ii) the specific reasons for the decision;

 

(iii) the relevant Plan provisions or insurance contract provisions on which its
decision is based;

 

(iv) a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Plan's files which is relevant to the Claimant's claim
for benefits;

 

(v) a statement describing the Claimant's right to bring an action for judicial
review under ERISA section 502(a); and

 

(vi) if an internal rule, guideline, protocol or other similar criterion was
relied upon in making the adverse determination on review, a statement that a
copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

 

(c) Calculation of Time Periods. For purposes of the time periods specified in
this Section, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim. If a period of time is extended due to a
Claimant's failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.

 

 13 

 

 

(d) Failure of Plan to Follow Procedures. If the Plan fails to follow the claims
procedures required by this Section 7.1, a Claimant shall be deemed to have
exhausted the administrative remedies available under the Plan and shall be
entitled to pursue any available remedy under ERISA section 502(a) on the basis
that the Plan has failed to provide a reasonable claims procedure that would
yield a decision on the merits of the claim.

 

(e) Failure of Claimant to Follow Procedures. A Claimant's compliance with the
foregoing provisions of this Section 7.1 is a mandatory prerequisite to the
Claimant's right to commence any legal action with respect to any claim for
benefits under the Plan.

 

7.2 Arbitration of Claims. All claims or controversies arising out of or in
connection with this Plan shall, subject to the initial review provided for in
the foregoing provisions of this Article, be resolved through arbitration.
Except as otherwise mutually agreed to by the parties, any arbitration shall be
administered under and by the Judicial Arbitration & Mediation Services, Inc.
("JAMS"), in accordance with the JAMS procedures then in effect. The arbitration
shall be held in the JAMS office nearest to where the Claimant is or was last
employed by the Plan Sponsor or at a mutually agreeable location.

 

ARTICLE 8

AMENDMENT AND TERMINATION

 

8.1 Amendment. The Plan Sponsor reserves the right to amend this Plan at any
time to comply with Section 409A and other Applicable Guidance or for any other
purpose, provided that such amendment will not cause the Plan to violate the
provisions of Section 409A. Except to the extent necessary to bring this Plan
into compliance with Section 409A, no amendment or modification shall be
effective to decrease the value or vested percentage of a Participant's Accrued
Benefit in existence at the time an amendment or modification is made to the
Plan.

 

8.2 Plan Termination. The Plan Sponsor reserves the right to terminate this Plan
in accordance with one of the following, subject to the restrictions imposed by
Section 409A and authoritative guidance:

 

(a) Corporate Dissolution or Bankruptcy. This Plan may be terminated within
twelve (12) months of a corporate dissolution taxed under Code § 331, or with
the approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A),
and distributions may then be made to the Participant provided that the amounts
payable under this Plan are included in the Participants' gross income in the
latest of:

 

(i) The calendar year in which the Plan termination occurs;

 

(ii) The calendar year in which the amount is no longer subject to a substantial
risk of forfeiture; or

 

(iii) The first calendar year in which the payment is administratively
practicable.

 

 14 

 

 

(b) Change in Control. This Plan may be terminated within the thirty (30) days
preceding or the twelve (12) months following a Change in Control. This Plan
will then be treated as terminated only if all arrangements that are treated as
having been deferred under a single plan in accordance with Applicable Guidance
are terminated so that all participants in all those terminated arrangements who
experienced the Change in Control event are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of the date of termination of the arrangements.

 

(c)  Discretionary Termination. The Plan Sponsor may also terminate this Plan
and make distributions provided that:

 

(i) All plans sponsored by the Plan Sponsor that would be aggregated with any
terminated arrangements under Treasury Regulations §1.409A-l(c) are terminated;

 

(ii) No payments, other than payments that would be payable under the terms of
this Plan if the termination had not occurred, are made within twelve (12)
months of this Plan termination;

 

(iii) All payments are made within twenty-four (24) months of this Plan
termination; and

 

(iv) Neither the Plan Sponsor nor any of its affiliates adopts a new plan that
would be aggregated with any terminated plan if the same Participant
participated in both arrangements at any time within three (3) years following
the date of termination of this Plan.

 

(v) The termination does not occur proximate to a downturn in the financial
health of the Plan Sponsor.

 

ARTICLE 9

THE TRUST

 

9.1 Establishment of Trust. The Plan Sponsor may establish a grantor trust (the
"Trust"), of which the Plan Sponsor is the grantor, within the meaning of
subpart E, part I, subchapter J, subtitle A of the Code, to pay benefits under
this Plan. If the Plan Sponsor establishes a Trust, all benefits payable under
this Plan to a Participant shall be paid directly by the Plan Sponsor from the
Trust. To the extent such benefits are not paid from the Trust, the benefits
shall be paid from the general assets of the Plan Sponsor. The Trust, (if any),
shall be a grantor trust which conforms to the terms of the model trust as
described in IRS Revenue Procedure 92-64, I.R.B. 1992-33, as same may be amended
or modified from time to time. If the Plan Sponsor establishes a Trust, the
assets of the Trust will be subject to the claims of the Plan Sponsor's
creditors in the event of its insolvency. Except as may otherwise be provided
under the Trust, the Plan Sponsor shall not be obligated to set aside, earmark,
or escrow any funds or other assets to satisfy its obligations under this Plan,
and the Participant and/ or his or her designated Beneficiaries shall not have
any property interest in any specific assets of the Plan Sponsor other than the
unsecured right to receive payments from the Plan Sponsor, as provided in this
Plan.

 

9.2 Interrelationship of the Plan and the Trust. The provisions of this Plan
shall govern the rights of a Participant to receive distributions pursuant to
this Plan. The provisions of the Trust (if established) shall govern the rights
of the Participant and the creditors of the Plan Sponsor to the assets
transferred to the Trust. The Plan Sponsor and each Participant shall at all
times remain liable to carry out its obligations under this Plan. The Plan
Sponsor's obligations under this Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust.

 

 15 

 

 

9.3 Contribution to the Trust. Amounts may be contributed by the Plan Sponsor to
the Trust at the sole discretion of the Plan Sponsor.

 

ARTICLE 10

MISCELLANEOUS

 

10.1 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein; except to the extent that
Section 409A requires that this Section 10.1 be disregarded because it purports
to nullify Plan terms that are not in compliance with Section 409A.

 

10.2 Nonassignability. Neither any Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage, or
otherwise encumber, transfer, hypothecate, alienate, or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part hereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment (except to the extent
the Plan Sponsor may be required to garnish amounts from payments due under this
Plan pursuant to applicable law), or sequestration for the payment of any debts,
judgments, alimony, or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant's or
any other person's bankruptcy or insolvency, or be transferable to a spouse as a
result of a property settlement or otherwise. If any Participant, Beneficiary,
or successor in interest is adjudicated bankrupt or purports to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber transfer,
hypothecate, alienate, or convey in advance of actual receipt, the amount, if
any, payable hereunder, or any part thereof, the Plan Administrator, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary, or successor in interest in
such manner as the Plan Administrator shall direct.

 

10.3 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Plan Sponsor
and the Participant. Nothing in this Plan shall be deemed to give a Participant
the right to be retained in the service of the Plan Sponsor as an employee or
otherwise or to interfere with the right of the Plan Sponsor to discipline or
discharge the Participant at any time.

 

10.4 Unclaimed Benefits. In the case that the Plan Administrator is unable to
locate the Participant or Beneficiary to whom a benefit is payable, such Plan
benefit shall be forfeited to the Plan Sponsor upon the Plan Administrator's
determination. Notwithstanding the foregoing, payment may be made to a
Participant, and that payment will be treated as made upon the date specified
under the Plan, if the Participant provides notice to the Plan Sponsor within
ninety (90) days of the latest date upon which the payment could have been
timely made in accordance with the terms of the Plan and Section 409A, and if
not paid, if the Participant takes further enforcement measures within
one-hundred eighty (180) days after such latest date.

 

 16 

 

 

10.5 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Virginia without regard to its conflicts of laws principles.

 

10.6 Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan shall be in writing and shall be signed by the
party giving or making the same. If such notice, consent, or demand is mailed,
it shall be sent by United States certified mail, postage prepaid, addressed to
the addressee's last known address as shown on the records of the Plan Sponsor.
The date of such mailing shall be deemed the date of notice consent or demand.
Any person may change the address to which notice is to be sent by giving notice
of the change of address in the manner aforesaid.

 

10.7 Coordination with Other Benefits. The benefits provided for a Participant
and Participant's Beneficiary under this Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Plan Sponsor. This Plan shall supplement and shall not
supersede, modify, or amend any other such plan or program except as may
otherwise be expressly provided herein.

 

10.8 Compliance. A Participant shall have no right to receive payment with
respect to the Participant's Accrued Benefit until all legal and contractual
obligations of the Plan Sponsor relating to establishment of the Plan and the
making of such payments shall have been complied with in full.

 

10.9 Compliance with Section 409A and Authoritative Guidance. Notwithstanding
anything in this Plan to the contrary, all provisions of this Plan, including
but not limited to the definitions of terms, elections to defer, and
distributions, shall be made in accordance with and shall comply with Section
409A and any authoritative guidance. The Plan Sponsor will amend the terms of
this Plan retroactively, if necessary, to the extent required to comply with
Section 409A and any authoritative guidance. No election made by a Participant
hereunder, and no change made by a Participant to a previous election, shall be
accepted by the Plan Sponsor if the Plan Sponsor determines that acceptance of
such election or change could violate any of the requirements of Section 409A or
the authoritative guidance. This Plan and any accompanying forms shall be
interpreted in accordance with, and incorporate the terms and conditions
required by, Section 409A and the authoritative guidance, including, without
limitation, any such Treasury Regulations or other guidance that may be issued
after the date hereof.

 

 17 

 

 

IN WITNESS WHEREOF, the Plan Sponsor has signed this Plan document as of the
Effective Date.

 

WITNESS:   FOR THE PLAN SPONSOR       X /s/ Cheryl B. Wood   X /s/ William Lagos
(third party witness, other than William Lagos)   (signature of William Lagos)  
    Cheryl B. Wood   William Lagos (printed name of third party witness)        
  DATE:   PARTICIPANT:       April 3rd, 2018   X /s/ Joe Shearin     (signature
of Joe Shearin)

 



 18 

